Filed 12/18/14 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2014 ND 217







Rustin Dale Bentz, 		Petitioner and Appellant



v.



State of North Dakota, 		Respondent and Appellee







No. 20140138







Appeal from the District Court of Burleigh County, South Central Judicial District, the Honorable Cynthia Feland, Judge.



AFFIRMED.



Per Curiam.



Mark T. Blumer, P.O. Box 7340, Fargo, N.D. 58106, for petitioner and appellant; submitted on brief.



Alexander J. Stock, Assistant State’s Attorney, and Tessa M. Vaagen, third-year law student, under the Rule on Limited Practice of Law by Law Students, Courthouse, 514 East Thayer Avenue, Bismarck, N.D. 58501, for respondent and appellee; submitted on brief.

Bentz v. State

No. 20140138



Per Curiam.

[¶1]	Rustin Bentz appeals from a district court order denying his application for post-conviction relief.  Bentz claims he is entitled to post-conviction relief because his counsel failed to adequately explain the terms of his plea agreement and the sentences imposed against him.  We summarily affirm under N.D.R.App.P. 35.1(a)(2), concluding the district court did not err in dismissing Bentz’s application for post-conviction relief, after an evidentiary hearing.

[¶2]	Gerald W. VandeWalle, C.J.

Dale V. Sandstrom

Daniel J. Crothers

Lisa Fair McEvers

Carol Ronning Kapsner